Name: 2003/452/EC: Council Decision of 26 May 2003 on the conclusion of a Protocol adjusting the trade aspects of the Europe Agreement establishing an association between the European Communities and their Member States, acting within the framework of the European Union, of the one part, and the Republic of Slovenia, of the other part, to take account of the outcome of negotiations between the parties on new mutual agricultural concessions
 Type: Decision
 Subject Matter: European construction;  tariff policy;  Europe;  agricultural activity
 Date Published: 2003-06-20

 Avis juridique important|32003D04522003/452/EC: Council Decision of 26 May 2003 on the conclusion of a Protocol adjusting the trade aspects of the Europe Agreement establishing an association between the European Communities and their Member States, acting within the framework of the European Union, of the one part, and the Republic of Slovenia, of the other part, to take account of the outcome of negotiations between the parties on new mutual agricultural concessions Official Journal L 152 , 20/06/2003 P. 0022 - 0026Council Decisionof 26 May 2003on the conclusion of a Protocol adjusting the trade aspects of the Europe Agreement establishing an association between the European Communities and their Member States, acting within the framework of the European Union, of the one part, and the Republic of Slovenia, of the other part, to take account of the outcome of negotiations between the parties on new mutual agricultural concessions(2003/452/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133, in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof,Having regard to the proposal from the Commission,Whereas:(1) The Europe Agreement establishing an association between the European Communities and their Member States, acting within the framework of the European Union, of the one part, and the Republic of Slovenia, of the other part (hereinafter referred to as the Europe Agreement)(1), provides for certain reciprocal trade concessions for certain agricultural products.(2) Article 21(5) of the Europe Agreement provides that the Community and Slovenia are to examine product by product and on an orderly and reciprocal basis the possibilities of granting each other further concessions.(3) Improvements to the preferential arrangements were provided for as a result of negotiations to liberalise agricultural trade concluded in 2000. On the Community side, these were implemented from 1 July 2000 by Council Regulation (EC) No 2475/2000 of 7 November 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Slovenia(2). This adjustment of the preferential arrangements has not yet been incorporated in the Europe Agreement in the form of an Additional Protocol.(4) Negotiations for further improvements to the preferential arrangements of the Europe Agreement were concluded on 25 July 2002.(5) The new Protocol to the Europe Agreement adjusting the trade aspects of the Europe Agreement (hereinafter referred to as the Protocol) should be approved with a view to consolidating all concessions in agricultural trade between the two sides, including the results of the negotiations concluded in 2000 and 2002.(6) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(3) has codified the management rules for tariff quotas designed to be used following the chronological order of dates of customs declarations. Certain tariff quotas under this Decision should therefore be administered in accordance with those rules.(7) The measures necessary for the implementation of this Decision should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(4).(8) As a result of the aforementioned negotiations, Regulation (EC) No 2475/2000 has effectively lost its substance and should therefore be repealed,HAS DECIDED AS FOLLOWS:Article 1The attached Protocol adjusting the trade aspects of the Europe Agreement establishing an association between the European Communities and their Member States, acting within the framework of the European Union, of the one part, and the Republic of Slovenia, of the other part, to take account of the outcome of negotiations between the parties on new mutual agricultural concessions, is hereby approved on behalf of the Community.Article 2The President of the Council is authorised to designate the person empowered to sign the Protocol on behalf of the Community and make the notification of approval provided for in Article 3 of the Protocol.Article 31. Upon this Decision taking effect, the arrangements provided for in the Annexes of the Protocol attached to this Decision shall replace those referred to in Annexes VI and VII as referred to in Article 21(2) and 21(4) of the Europe Agreement.2. The Commission shall adopt rules for the application of the Protocol in accordance with the procedure referred to in Article 5.Article 4The order numbers as attributed to the tariff quotas in the Annex may be changed by the Commission in accordance with the procedure referred to in Article 5(2). Tariff quotas with an order number below 09.4000 shall be administered by the Commission in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93.Article 51. The Commission shall be assisted by the Committee for Cereals instituted by Article 23 of Regulation (EEC) No 1766/92(5) or, where appropriate, by the committee instituted by the relevant provisions of the other Regulations on the common organisation of agricultural markets.2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its rules of procedure.Article 6Regulation (EC) No 2475/2000 shall be repealed from the date of entry into force of the Protocol.Done at Brussels, 26 May 2003.For the CouncilThe PresidentG. Drys(1) OJ L 51, 26.2.1999, p. 3.(2) OJ L 286, 11.11.2000, p. 15.(3) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 444/2002 (OJ L 68, 12.3.2002 p. 11).(4) OJ L 184, 17.7.1999, p. 23.(5) OJ L 181, 1.7.1992, p. 21.ANNEXOrder numbers for EU tariff quotas for products originating in the Republic of Slovenia(as referred to in Article 4)MFN = Most Favoured Nation duty)>TABLE>